                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                Case No. 8:20-cv-01328-VMC-CPT

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

        Plaintiff,

v.

JOHN DOE subscriber assigned IP address
68.200.77.243, an individual,

        Defendant.
                                                   /

       PLAINTIFF’S STATUS REPORT & MOTION FOR EXTENSION OF TIME
            TO EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

           Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), pursuant to this Court’s August 19, 2020

order, see ECF No. 12, and pursuant to Fed. R. Civ. P. 4(m), hereby submits this status report

regarding its efforts to effectuate service of process on the John Doe defendant and makes this

motion for an extension of the time to effectuate service on John Doe Defendant, and in support

thereof states:

        1.        This is a copyright infringement case against a John Doe Defendant known to

Plaintiff only by an IP address. Defendant’s true identity is known by their Internet service provider

(“ISP”).

        2.        On July 16, 2020, Plaintiff filed a Motion for Leave to Serve a Third-Party

Subpoena Prior to a Rule 26(f) Conference (“Motion for Leave”) in order to serve a subpoena on

Defendant’s ISP in order to ascertain the Defendant’s name and address. [ECF No. 10].


                                                  1
        3.     On July 17, 2020, Plaintiff was granted leave to serve a third-party subpoena on

Defendant’s ISP to obtain the Defendant’s identifying information. [ECF No. 11]. Plaintiff issued

the subpoena on or about July 24, 2020 and, in accordance with the time allowances provided to

both the ISP and the Defendant, expected to receive the ISP’s response on or about August 17,

2020.

        4.     August 4, 2020, the ISP contacted Plaintiff and requested an extension until

September 10, 2020 to produce the subscriber’s identifying information. Based on a reasonable

request by the ISP and, as a matter of courtesy, Plaintiff agreed to the short extension requested by

the ISP.

        5.     Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff is required to effectuate

service of process on Defendant by no later than September 8, 2020.         Because the ISP is not

expected to respond to Plaintiff’s subpoena until September 10, 2020 and Defendant’s identity is

unknown to Plaintiff, Plaintiff is unable to comply with the current service deadline.

        6.     Plaintiff respectfully requests an extension of time to effectuate service of process

on Defendant be extended sixty (60) days from September 10, 2020 (the date Plaintiff now expects

to receive the ISP response), to November 9, 2020.

        7.     “Rule 4(m) grants discretion to the district court to extend the time for service of

process . . . .” Horenkamp v. Van Winkle And Co., 402 F.3d 1129, 1132 (11th Cir. 2005). And

courts in this district have routinely granted such extensions in similar copyright infringement

cases. See, e.g., Malibu Media, LLC v. Knight, 2013 WL 12164701, at *2 (M.D. Fla. May 9, 2013),

report and recommendation adopted, 2013 WL 12160981 (M.D. Fla. May 29, 2013) (“[G]iven

Malibu Media's efforts, and the imposition by the Court of additional service requirements to




                                                 2
protect potentially innocent defendants in this action, I find that good cause exists for Malibu

Media's delay in serving Knight with a summons and the Amended Complaint.”).

       8.      This motion is made in good faith and not for the purpose of undue delay.

       9.      This is Plaintiff’s first request for an extension. No party will be prejudiced by this

proposed extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate

service of the summons and Complaint on Defendant be extended until November 9, 2020.

                          LOCAL RULE 3.01(g) CERTIFICATION

       As explained above, Defendant is known only by an IP address. Because the undersigned

does not know Defendant’s identity, undersigned cannot confer with Defendant in accordance with

Local Rule 3.01(g) prior to filing this Motion.

Dated: August 19, 2020                                Respectfully submitted,

                                                      MAMONE VILLALON
                                                      Attorneys for Plaintiff Strike 3 Holdings,
                                                      LLC

                                                      By: /s/ Ramsey Villalon
                                                      Ramsey Villalon, Esq.
                                                      Fla. Bar No.: 115178
                                                      Tyler A. Mamone, Esq.
                                                      Fla. Bar No.: 111632
                                                      100 SE 2nd St., Ste. 2000
                                                      Miami, FL 33131
                                                      ramsey@mvlawpllc.com
                                                      tyler@mvlawpllc.com
                                                      Office: (786) 209-2379




                                                  3
